MEMORANDUM **
Paramjit Singh Shergil, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA reviewed the IJ’s decision de novo and did not expressly adopt the IJ’s decision, our review is limited to the BIA’s decision. See Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000). We deny the petition for review.
In finding Shergil not credible, the IJ pointed to several inconsistencies between Shergil’s testimony and asylum application. The BIA cited two of those inconsistencies in its decision, one regarding the length of Shergil’s alleged detention and the other regarding his treatment during detention.
Shergil, represented by counsel, does not challenge the BIA’s (or the IJ’s) grounds for finding him not credible. Accordingly, he has waived the right to challenge this determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).1
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.


. Shergil expressly waived any challenge to the BIA's denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d at 1259-60.